DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed August 12, 2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suel (US 2009/0205377).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chbat (US 6,038,724 cited in IDS), and in further view of Suel (US 2009/0205377).
Regarding claim 1, Chbat teaches figure 1 teaches a washing machine comprising: 
a spin tub (basket 104) provided to be rotatable and into which laundry is introduced; 

at least one processor (washer controller 114).
Chbat teaches the clothes load is estimated using the sensed and calculated acceleration rate and a reading of the motor phase angle sensed, by a motor phase angle sensor 132, during the same period of time that the clutch outer housing-basket assembly speeds were obtained. [col 3 lines 14-45]
However, Chbat is silent to the at least one processor configured to:
control the driving system to rotate the spin tub at a first rotational speed, after rotation speed of the spin tub is stabilized to the first rotational speed, control the driving system to rotate the spin tub at a second rotational speed higher than the first rotational speed, and 
after rotation speed of the spin tub is stabilized to the second rotational speed, identify a weight of the laundry based on the second rotational speed and an acceleration at a time of changing a rotational speed of the spin tub from the first rotational speed to the second rotational speed. 
Suel is directed towards a load size measuring apparatus and method wherein figure 6 teaches at controlling the driving system to rotate the spin tub at a first rotational speed (70), after rotation speed of the spin tub is stabilized to the first rotational speed, control the driving system to rotate the spin tub at a second rotational (92) speed higher than the first rotational speed.
Suel teaches once both FE and AE have been determined, the microprocessor 61 is configured via control module 77 to subtract FE, which contains an energy value associated with friction, from AE, which contains an energy value of both friction and that required to accelerate a load itself, thereby resulting in a load inertial energy (LE) thereby reading on after rotation speed of the spin tub is stabilized to the second rotational speed, identify a weight of the laundry based on the second rotational speed and an acceleration at a time of changing a rotational speed of the spin tub from the first rotational speed to the second rotational speed.[0059-60]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine the identify the weight as taught in Suel in the washing machine of Chbat to reduce the cost of manufacturing the washing machine as dedicated sensors are not used.[0066]
Regarding claim 2, Chbat teaches plotting the motor's electrical phase angle divided by the angular acceleration of the basket versus load size which signifies a linear relationship between the right hand side of equation (18) and the independent variable of the left hand side.  The method of the present invention comprises further generating and storing a lookup table in a memory of washer controller 114, which contains a set of values of the inertia of the clothes load Ic as a function of clothes mass (lbs) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to identify the to identify the weight of the laundry based on the acceleration, the second rotational speed, and the base information.[col 6 lines 5-67]
Regarding claim 9, Chbat is silent to the at least one processor is configured to take a measurement of the weight of the laundry at multiple times, and identify the weight of the laundry based on the multiple measurement results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to take a measurement of the weight of the laundry at multiple times, and identify the weight of the laundry based on the multiple measurement results as Chbat teaches at least two readings of the rotational speed of the clutch outer housing-basket assembly are taken by a velocity or position sensor 130 during the acceleration phase to ensure an accurate estimation of the sensed clothes load.[ col 3 lines 14-45]
Regarding claim 10, as Chbat teaches at least two readings of the rotational speed of the clutch outer housing-basket assembly are taken by a velocity or position sensor 130 during the acceleration phase to ensure an accurate estimation of the sensed clothes load, Chbat suggests the at least one processor is configured to control the driving system to rotate the spin tub at a different speed for each of the multiple times to be an obvious modification.
Regarding claim 11, Chbat teaches prior to the start of the wash cycle, the motor 108 is not engaged, and the basket 104 and clutch 120 are effectively stationary.  The motor 108 is started as part of the commencement of the wash cycle, and a few milliseconds following the motor startup, the motor reaches constant angular speed, as does an inner clutch 126, which is rigidly attached to a motor shaft 
Regarding claim 12, Chbat teaches motor 108 is coupled to the basket 104 by a belt-and-pulley arrangement 110 and a transmission 112 thereby reading on the driving system comprises a variable belt interposed between the motor and the spin tub for transmitting a driving power of the motor to the spin tub.[ col 2 lines 30-40]
Claims 3-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chbat (US 6,038,724 cited in IDS) and Suel (US 2009/0205377), as applied to claim 1, and in further view of Ito (JP 2011-110132 translation cited in IDS)
Regarding claim 3, the combination of Chbat and Suel is silent to the motor is an asynchronous motor, and wherein the at least one processor is configured to control the driving system to drive the motor with a first voltage and a first frequency such that the spin tub is rotated at the first rotational speed, and control the driving system to drive the motor with a second voltage and a second frequency such that the spin tub is rotated at the second rotational speed.
Ito is directed towards a washing machine having a three-phase induction motor. Ito claim 2 teaches control unit continuously changes the start-up acceleration torque Ta (t) by controlling the voltage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a motor and control unit configured to control the driving system to drive the motor with a first voltage and a first frequency such that the spin tub is rotated at the first rotational speed, and control the driving system to drive the motor with a second voltage and a second frequency such that the spin tub is rotated at the second rotational speed as Ito teaches in the cloth amount detection step, while performing rotation control, the average voltage applied to the motor 7 is gradually increased inside the control circuit to shift to high-speed rotation so that the clothes adhere to the inner wall of the drum 3 evenly by centrifugal force.[page 2]
 Regarding claim 4, Ito teaches the motor is controlled by the inverter circuit 24. Therefore, Chbat and Suel in view of Ito suggests the driving system comprises an inverter for controlling a driving of the motor, and wherein the at least one processor is configured to obtain the acceleration and the second rotational speed based on a current output from the inverter to the motor.[page 5]
Regarding claim 5, Chbat in view of Ito teaches in Ito claim 2 control unit continuously changes the start-up acceleration torque Ta (t) by controlling the voltage and the command frequency applied to the motor, or controlling the voltage or the energizing current applied to the motor thereby suggesting the motor is a synchronous motor, and wherein the at least one processor is configured to control the driving system to drive the motor with a first current such that the spin tub is rotated at the first rotational speed, and control the driving system to drive the motor with a second current such that the spin tub is rotated at the second rotational speed.
Regarding claim 6, Ito claim 7 teaches a winding temperature estimator for calculating a resistance value of the motor winding by measuring an amount of current flowing when a predetermined voltage is applied to the motor, and estimating a winding temperature from the resistance value, the control unit includes: The detection result of the cloth amount is corrected according to a difference between a winding temperature of the motor estimated by the winding temperature estimating unit and a 
Regarding claim 7, Ito claim 7 teaches a winding temperature estimator for calculating a resistance value of the motor winding by measuring an amount of current flowing when a predetermined voltage is applied to the motor, and estimating a winding temperature from the resistance value, the control unit includes: The detection result of the cloth amount is corrected according to a difference between a winding temperature of the motor estimated by the winding temperature estimating unit and a reference temperature thereby suggesting the at least one processor is configured to identify the temperature of the motor based on a resistance of a coil of the motor and resistance information stored in the memory.
Regarding claim 8, Ito claim 7 teaches a winding temperature estimator for calculating a resistance value of the motor winding by measuring an amount of current flowing when a predetermined voltage is applied to the motor, and estimating a winding temperature from the resistance value, the control unit includes: The detection result of the cloth amount is corrected according to a difference between a winding temperature of the motor estimated by the winding temperature estimating unit and a reference temperature thereby suggesting the at least one processor is configured to control the driving unit to apply a predefined direct current (DC) voltage to the coil, and measure the resistance of the coil.
Regarding claim 13,  Ito a starting step of increasing the rotation speed of the drum at the starting angular acceleration αa (t) by causing the motor to generate an acceleration torque Ta for a first predetermined time ta after starting the operation for detecting the rotational speed of the drum. And generating a predetermined acceleration torque T1 in the motor after the start-up step to accelerate the rotation of the drum, thereby increasing either the first predetermined rotation speed N1 or the rotation speed Na at the end of the start-up step thereby reading on the at least one processor is configured to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711